Citation Nr: 9927496	
Decision Date: 09/24/99    Archive Date: 10/05/99

DOCKET NO.  98-06 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for respiratory impairment, 
due to mustard or tear gas exposure.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Associate Counsel


INTRODUCTION

The veteran had active service from March 1967 to February 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Paul, 
Minnesota.


FINDING OF FACT

The claim of entitlement to service connection for 
respiratory impairment, due to mustard or tear gas exposure, 
is not supported by cognizable evidence demonstrating that 
the claim is plausible or capable of substantiation.


CONCLUSION OF LAW

The claim of entitlement to service connection for 
respiratory impairment, due to mustard or tear gas exposure, 
is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The threshold question to be answered concerning the 
veteran's claim for service connection for respiratory 
impairment, due to mustard or tear gas exposure, is whether 
he has presented evidence of a well grounded claim, that is, 
one which is plausible and meritorious on its own or capable 
of substantiation.  38 U.S.C.A. § 5107(a); see Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  If a claimant does not 
submit evidence of a well grounded claim, VA is under no duty 
to assist him in developing facts pertinent to such claim.  
Murphy v. Derwinski, 1 Vet. App. 78 (1990).  For the reasons 
set forth below, the Board finds that the veteran has not met 
his burden of submitting evidence to support a belief by a 
reasonable individual that his claim for service connection 
for respiratory impairment, due to mustard or tear gas 
exposure, is well grounded.

The veteran contends that during basic training he was given 
a mask and "sent into a gas shed".  He indicates that, once 
inside, the gas mask malfunctioned and he was obliged to bang 
on the doors to get out.  He further relates that, on 
emerging from the shed, his eyes felt like they were "on 
fire" and that he was "burning up" when he returned to his 
barracks.  He indicates that he has experienced respiratory 
problems ever since the foregoing incident.  Therefore, 
whether the gas to which he was exposed in the shed was 
mustard gas or common tear gas, he contends that he presently 
has respiratory impairment due to his inservice exposure to 
the same.

In April 1967, the veteran was hospitalized for approximately 
nine days in response to pneumonia.  Service medical records 
are otherwise silent for any reference to a respiratory 
condition.  The report pertaining to the veteran's January 
1969 service separation physical examination reflects no 
respiratory abnormality.  

Subsequent to service, when examined by VA in December 1989, 
the veteran's respiratory system was noted to be "clear".  
The post service medical record also contains a report 
pertaining to treatment rendered the veteran, under 
apparently emergent circumstances, in 1990 at a non-VA 
facility, the Ramsey Medical Center in St. Paul, Minnesota.  
The diagnoses include "[a]cute bronchitis".   

In considering the veteran's claim for service connection for 
respiratory impairment, the Board would emphasize that his 
currently shown bronchitis (which is apparently his lone 
diagnosed respiratory condition) is assessed as being of 
'[a]cute' derivation.  However, it is prerequisite for any 
favorable claim for service connection that the claimed 
condition be of "chronic" derivation, see Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992), a requirement which 
is not met in the present circumstances.  Further, even 
assuming (without conceding) that the veteran's bronchitis 
was in fact of chronic derivation, his related claim for 
service connection, insofar as being predicated on exposure 
to tear gas in service, would still fail owing to the 
consideration that there is no medical evidence of record 
which makes such attribution.  In addition, insofar as the 
veteran's claim is predicated on exposure to mustard gas, the 
Board is, to be sure, aware that the veteran's testimony 
bearing on such exposure must be regarded as being true 
(though whether the veteran was actually so exposed is a 
question of fact).  See Pearlman v. West, 11 Vet. App. 443, 
447 (1998).  However, entitlement to service connection based 
on such exposure for the veteran's bronchitis would still not 
obtain pursuant to the provisions of 38 C.F.R. § 3.316 
(1998), which regulation governs claims predicated on such 
exposure, inasmuch as the veteran's bronchitis is 'acute' and 
the provisions of 38 C.F.R. § 3.316(a)(2) only authorize 
related service connection for bronchitis of "chronic" 
derivation.  Given the foregoing, then, the Board is 
constrained to conclude that a plausible claim for service 
connection for respiratory impairment, due to mustard or tear 
gas exposure, is not presented and, consequently, such claim 
is not well grounded.  38 U.S.C.A. § 5107(a).

In addition, although the Board has considered and disposed 
of the veteran's claim for service connection on a ground 
different from that of the RO, the veteran has not been 
prejudiced by the Board's decision.  This is because, in 
assuming that such claim for service connection was well 
grounded, the RO accorded the veteran greater consideration 
than this claim in fact warranted under the circumstances.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  To remand 
this case to the RO for consideration of the issue of whether 
this claim is well grounded would be pointless and, in light 
of the law cited above, would not result in a determination 
favorable to the veteran.  VA O.G.C. Prec. Op. 16-92, 57 Fed. 
Reg. 49, 747 (1992).  

Finally, as pertinent to the veteran's claim for service 
connection for respiratory impairment, due to mustard or tear 
gas exposure, the Board is of the opinion that its discussion 
above bearing on such issue is sufficient to inform the 
veteran of the elements necessary to complete his application 
for a claim for service connection relative to such 
disability.  See Robinette v. Brown, 8 Vet. App. 69 (1995).



ORDER

Evidence of a well grounded claim not having been submitted, 
the appeal for service connection for respiratory impairment, 
due to mustard or tear gas exposure, is denied.


		
	MICHAEL P. VANDER MEER
Acting Member, Board of Veterans' Appeals



 

